Citation Nr: 0407721	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  98-19 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for lung 
disease.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral leg disability.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of October 1998 and June 1999 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2003, the Board remanded this 
matter to the RO in No. Little Rock, Arkansas, for compliance 
with the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The requested development has 
been completed to the extent possible, and this matter has 
been returned to the Board for further appellate 
consideration.  

The Board notes that the issues of entitlement to service 
connection for a lung disability, residuals of a back injury, 
a bilateral leg disability, and a bilateral foot disability 
are being REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  






FINDINGS OF FACT

1.  In a January 1995 decision, the Board determined that new 
and material evidence had not been presented to reopen the 
veteran's claims of entitlement to service connection for a 
lung disability, a back disability, a bilateral leg 
disability, and a bilateral foot disability.  

2.  Evidence received since the January 1995 Board decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a lung disability.

3.  Evidence received since the January 1995 Board decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
residuals of a back injury.

4.  Evidence received since the January 1995 Board decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a bilateral leg disability.

5.  Evidence received since the January 1995 Board decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a bilateral foot disability.





CONCLUSIONS OF LAW

1.  The January 1995 Board decision, which determined that 
new and material evidence had not been presented to reopen 
the veteran's claims of entitlement to service connection for 
a lung disability, a back disability, a bilateral leg 
disability, and a bilateral foot disability, is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the January 1995 Board decision 
in connection with the issue of entitlement to service 
connection for a lung disability is new and material, and the 
veteran's claim for this benefit is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  Evidence received since the January 1995 Board decision 
in connection with the issue of entitlement to service 
connection for a back disability is new and material, and the 
veteran's claim for this benefit is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

4.  Evidence received since the January 1995 Board decision 
in connection with the issue of entitlement to service 
connection for a bilateral leg disability is new and 
material, and the veteran's claim for this benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

5.  Evidence received since the January 1995 Board decision 
in connection with the issue of entitlement to service 
connection for a bilateral foot disability is new and 
material, and the veteran's claim for this benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The appellant is seeking entitlement to service connection 
for a lung disability, residuals of a back injury, a 
bilateral leg disability, and a bilateral foot disability.  
In a January 1995 decision, the Board determined that new and 
material evidence had not been presented to reopen the 
veteran's claims of entitlement to service connection for a 
lung disability, a back disability, a bilateral leg 
disability, and a bilateral foot disability.  The Board noted 
that the evidence showed no chronic disabilities of the back, 
feet, legs, or lungs during service or thereafter until the 
1970's.  The Board also noted that there was no medical 
evidence linking the veteran's current disabilities to his 
military service.  The Board concluded that new and material 
evidence had not been presented to reopen the veteran's 
claims.  Except as provided in 38 U.S.C.A. § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7104.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The veteran filed his claim in October 1998.  The 
change in the regulation therefore does not impact the 
present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

A substantial amount of evidence has been received since the 
January 1995 Board decision, including statements from two 
service comrades, statements from the veteran's former 
fiancé, and private medical evidence.  The statements from 
the veteran's service comrades are dated in July 1999 and 
September 1999.  The July 1999 statement from H. W. states 
that he saw the veteran during service and recalled the 
veteran saying that he was recuperating from a hospital stay 
for frozen feet and pneumonia.  The September 1999 statement 
from C. P. states that he served with the veteran in basic 
training and slept several bunks from him.  He stated that 
the veteran injured his back, feet, and legs when he jumped 
into a foxhole between July and August 1951.  An August 1999 
statement from the veteran's former fiancé indicates that she 
was engaged to the veteran while he was in the military.  She 
stated that the veteran complained of problems with his 
lungs, feet, and back during that time.  The private medical 
evidence includes a copy of an October 1954 notation to admit 
the veteran with a diagnosis of pneumonia.  In view of the 
bases for the previous denials of the veteran's claims, the 
Board concludes that the newly submitted evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  The additional 
evidence is therefore new and material and the claims of 
entitlement to service connection for a lung disability, 
residuals of a back injury, a bilateral leg disability, and a 
bilateral foot disability are reopened.  



ORDER

New and material evidence having been received, the veteran's 
claims of entitlement to service connection for a lung 
disability, residuals of a back injury, a bilateral leg 
disability, and a bilateral foot disability are reopened.  To 
this extent only, the appeal is granted.  



REMAND

The veteran is seeking service connection for a lung 
disability, residuals of a back injury, a bilateral leg 
disability, and a bilateral foot disability.  The veteran's 
service medical records are presumed to have been destroyed 
in the 1973 National Personnel Records Center fire and are 
not available.  The veteran has presented statements from 
service comrades indicating that he suffered from pneumonia, 
frozen feet, a back injury, and leg injuries during military 
service.  Additionally, a private medical document dated in 
October 1954 indicates that the veteran was diagnosed with 
pneumonia.  The record also demonstrates that the veteran 
currently suffers from disabilities associated with his back, 
lungs, feet, and legs.  

Pursuant to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159(c)(4)(i)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA, § 7(a), 114 
Stat. At 2099-2100.  In light of the circumstances of this 
case, the Board concludes that there is insufficient medical 
evidence of record to make a decision on the veteran's claims 
and a remand for VA examinations is necessary.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The veteran should be afforded VA 
specialist examinations of his lungs, 
back, feet, and legs to determine the 
current nature, severity, and etiology of 
any disabilities.  The veteran's claims 
folder should be made available to the 
examiner(s) prior to the examination, and 
the examiner(s) is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the 
examiner(s) should be performed and the 
findings reported in detail.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner(s) is requested to identify any 
current lung, back, leg, and foot 
disability and associated symptomatology.  
The examiner(s) is also requested to 
offer an opinion as to whether the 
veteran's lung, back, leg, or foot 
disability, if any, is at least as likely 
as not related to the veteran's period of 
active service.  A complete rationale for 
any opinion expressed should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



